SouthWest Water Company Reports Full Year and Fourth Quarter 2009 Financial Results LOS ANGELES — March 15, 2010— SouthWest Water Company (NASDAQ:SWWC), a leading provider of water, wastewater and public works services, today reported financial results for the fourth quarter and year ended December 31, 2009. For 2009, the company reported operating revenue of $211.1 million compared with $210.7 million for 2008. Adjusted income from continuing operations after taxes (a non-GAAP financial measure), which excludes write-off of goodwill and other long-lived assets and certain other items that are not routine to operations, including costs associated with the restatement of historical financials, increased to $0.2 million, or $0.01 per share, compared with adjusted loss from continuing operations after taxes of $1.4 million, or $0.06 per share, for 2008. Including these charges, loss from continuing operations (GAAP) narrowed to $14.0 million, or $0.57 per share, from $27.6 million, or $1.13 per share, for 2008. A reconciliation table can be found at the end of this release. Net income was $4.0 million, or $0.17 per diluted share, versus a net loss of $31.9 million, or $1.31 per share, for the year ended December 31, 2008. “Our operating results for both 2009 and 2008 were significantly impacted by expenses that are not routine to our operations, including the write off of certain assets and the professional fees associated with the company’s comprehensive financial review,” said Mark Swatek, president and chief executive officer. “Revenue from our utilities segments grew over the past year, despite customer conservation efforts in California and a difficult economic environment. As expected, our services segments reported lower revenue primarily due to terminated contracts and the sale of our environmental testing laboratory during the year.” Fourth Quarter 2009 Results The company reported revenue of $49.6 million in the fourth quarter of 2009 compared with $51.6 million in the fourth quarter of 2008. Adjusted loss from continuing operations after taxes (a non-GAAP financial measure), which excludes write-off of goodwill and other long-lived assets and certain other items that are not routine to operations, including costs associated with the restatement of historical financials, narrowed to $2.0 million, or $0.08 per share, compared with adjusted loss from continuing operations after taxes of $2.4 million, or $0.10 per share, for the fourth quarter of 2008. Including these charges, loss from continuing operations after taxes was $2.1 million, or $0.08 per share, versus $25.7 million, or $1.04 per share, in the fourth quarter of 2008. A reconciliation table can be found at the end of this release. Net loss was $1.7 million, or $0.06 per share, compared with a net loss in fourth quarter of 2008 of $30.0 million, or $1.21 per share.
